DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of claims 8-15 in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner because only a limited number of references would be yielded in searching for all the various claim groups. This is not found persuasive because the queries for each group of claims is still divergent and the amount of references yielded does not eliminate the burden of searching all the claims on the Examiner. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being obvious over Chen (US 2018/0374696) in view of Takai (US 2012/0128891). 
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Chen is directed to a method of forming a redistribution layer for advance packing application. Chen illustrates the steps of this method in Figures 2A-2F as it is described and illustrated in Figure 3. (Para, 0026). Chen discloses the method 300 of Figure 3 begins at activity 305 with depositing a polymer layer 221, such as a dielectric polymer layer, such as a polyimide layer, onto a surface of a reconstituted substrate (not shown). (Para, 0026). In claim 1 Chen more clearly defines the reconstituted substrate as, ‘…the substrate comprising: a plurality of devices disposed in a molding compound to form a reconstituted substrate…’ (Claim 1). Chen discloses the polymer layer 221 is deposited using a spin coating and soft bake method where a 221 suitable for subsequent imprinting.(Para, 0026). This disclosure teaches and/or suggests the limitation of claim 8 where a method for forming a redistribution layer comprises heating the polymer layer to from about 120C to about 150C. 
Chen illustrates in Figure 2A a portion of a device 204 embedded in a reconstituted substrate (not shown) having the polymer layer 221 disposed thereon. (Para, 0026). Chen explains the device 204 includes an active portion 201 having a metal layer and a passivation layer 205 disposed thereon and an opening formed in the passivation layer 205 to expose a contact pad 203 of the metal layer there beneath. (Para, 0026). Chen discloses the method 300 continues at activity 310 with physically imprinting a pattern into the polymer layer 221 using a micro-imprint lithography (MIL) stamp, such as the MIL stamp 228 illustrated in Figure 2B. (Para, 0027). This disclosure teaches and/or suggests the limitation of claim 8 where a method for forming a redistribution layer comprises physically imprinting a pattern into the polymer layer with an imprint lithography stamp to form a plurality of openings therein. Chen explains the activity 310 comprises a thermal imprint process where the MIL stamp 228 is heated and the polymer layer 221 comprises a non-photosensitive polyimide. (Para, 0027). Chen explains that in other embodiments, activity 310 comprises a UV MIL process where the polymer layer 221 comprises a photosensitive polyimide. (Para, 0027). Chen discloses the MIL stamp 228 includes an interconnect pattern used in forming a fanned out redistribution layer 228 includes a plurality of patterns used in forming a plurality of fanned out redistribution interconnects over a plurality of dies in a single imprint. (Para, 0028). Chen discloses, in some embodiments, a single MIL stamp is used to form a plurality of openings in the polymer layer 221 over the entire reconstituted substrate in a single imprint. (Para, 0028). 
Chen discloses in the present embodiment, the MIL stamp 228 is heated to between about 200° C. and about 300° C. and is pressed into the polymer layer 221 which is displaced around the pattern of the MIL stamp 228. (Para, 0028). Chen discloses the MIL stamp 228 is subsequently cooled and removed from the polymer layer 221 leaving a trench on via opening formed therein, such as the opening 225 illustrated in Figure 2C. (Para, 0028). Chen discloses the MIL stamp 228 is moved over another die on the reconstituted substrate and the process is repeated until openings 225 are formed in the polymer layer 221 over all desired dies on the reconstituted substrate. (Para, 0028). These disclosures contemplate the limitations of claim12. 
Chen explains that in embodiments using a UV MIL process, the MIL stamp 228 comprises a UV transparent material, such as quartz, and a polymer layer 221 comprising a photosensitive polyimide is exposed to UV radiation through the stamp where the UV radiation comprises about 365 nm at 200 mJ/cm2. (Para, 0028). Chen explains that in some embodiments, activity 310 takes place in a low pressure atmosphere, such as in a processing system having a processing volume maintained at a pressure less than atmospheric pressure, such as less than one half of atmospheric pressure, or less than about 400 Torr, for example less than about 300 Torr. (Para, 0028). Chen explains that physically imprinting a pattern into the polymer layer 221 using a heated MIL stamp 228 in a low pressure atmosphere desirably removes, reduces, and/or substantially eliminates voids (not shown) formed in the polymer layer 221 during and/or subsequent to the formation thereof. (Para, 0028). These disclosures teach and/or suggest the limitations of claims 13-14. Chen discloses that after 225, the reconstituted substrate is thermally cured in a nitrogen environment at between about 250° C. and 400° C., such as between about 250° C. and 350° C., or between about 325° C. and 400° C., for example about 300° C. for a thermal MIL process and about 375° C. for a UV MIL process. (Para, 0029). This disclosure contemplates the limitation of claim 10.
Chen discloses residual polymer on the contact pads 203 is subsequently removed using an oxygen plasma descum or other suitable method. (Para 0029). Chen discloses in some embodiments, such as embodiments using a UV MIL process the oxygen plasma descum is before the thermal cure. Chen discloses the method 300 continues at activity 315 with depositing a seed layer 209 over the polymer layer 221 and the openings 225 disposed therein. (Para, 0030). Chen discloses the seed layer 209 enables subsequent electroplating of a metal layer, herein copper, and provides a barrier to prevent diffusion of copper atoms, from the subsequently formed metal layer, into the surrounding polymer layer 221 and the contact pad 203. (Para, 0030). Chen discloses the seed layer 209 comprises tantalum, tantalum nitride, tungsten, titanium, titanium tungsten, titanium nitride, tungsten nitride, titanium copper, or combinations thereof and is deposited using any suitable method such as chemical vapor deposition (CVD), physical vapor deposition (PVD), atomic layer deposition (ALD), or combinations thereof. (Para, 0030). 
Chen discloses the method 300 continues at activity 320 with forming a metal layer, such as the metal layer 217 illustrated in Figure 2E, on the seed layer 209 using an electroplating process. (Para, 0031). Chen discloses the metal layer 217 comprises copper, but in other embodiments, the metal layer 217 and subsequently formed metal interconnect comprises copper, nickel, gold, antimony silver, or combinations thereof. (Para, 0031). Chen discloses the method 300 ends at activity 325 with planarizing the surface of the reconstituted substrate to remove portions of the metal layer 217 and the seed layer 209 disposed on the surface of the polymer layer 221 to form one or more interconnect structures 227 in a first 214 illustrated in Figure 2F. (Para, 0031). Chen discloses planarization of the surface of the reconstituted substrate is done using a chemical mechanical polishing (CMP) and/or a grinding process. (Para, 0031). 
Chen also discloses the method disclosed for forming the redistribution layer can be applied in a method to form one or more redistribution layers. As discussed above, Chen discloses that forming a completed redistribution comprises forming a metal layer, on a seed layer and then forming metal interconnect layer which is then planarized. (Para, 0031). From the teachings of Chen, one of ordinary skill in the art would understand the disclosures of Chen contemplate the limitation of claim 15.  
Still, the disclosures of Chen as discussed above fail to teach and/or suggest the limitation of claim 1 wherein the imprint lithography stamp comprises fluorinated ethylene propylene. However the disclosures of Takai provide such teachings. 
Takai is directed to a composition for forming a resist underlayer for nanoimprint lithography pattern forming process by heat, light-irradiation or both to form a resist pattern. Takai discloses that as part of the nanoimprinting process or any pattern formation process by imprint, the releasing property between the mold and a cured product of the resist for photo nanoimprint lithography is important. (Para, 0158). Takai discloses that a solution to solve an adhesion problem is to use a mold or surface treatment of a mold, specifically, using either a hydrogenated silsesquioxane or a fluorinated ethylene propylene copolymer mold for the imprinting process. The disclosures of Chen in view of these disclosures of Takai teach and/or suggest the limitation of claim 1 where in the imprint lithography stamp comprises fluorinated ethylene propylene. 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application by Applicant to modify the disclosures and illustrations of Chen in view of the disclosures and illustrations of Takai because both are directed to method of imprint lithography 
Allowable Subject Matter






Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Chen in view of Takai as discussed above fail to teach and/or suggest the limitations of claim 9. In particular the imprinting stamps such as Stamp 228 illustrated in Figure 2B or Stamp 527 illustrated in Figure 5B of Chen teach and/or suggest the limitation of claim 9 wherein the imprint lithography stamp comprises a backing plate comprising a from surface and a backside surface opposite the front surface and a stamp body comprising a patterned surface having a plurality of protrusions extending from the stamp body; and back surface opposite the patterned surface wherein the back surface contacts the front surface of the backing plate. However, these illustrations and the disclosures of Chen and/or Takai still fall short of teaching the limitation of claim 9 wherein the backing plate has a plurality of through-holes extending from the front surface to the backside surface and where a portion of the stamp body extends from the back surface of the stamp body into the plurality of through-holes formed in the backing plate. The prior art fails to provide other relevant disclosures which cure the deficiencies of Chen and/or Takai. Therefore claim 9 includes allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899